     Case 2:20-cv-02135-GMN-NJK Document 18 Filed 01/22/21 Page 1 of 2



 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3
     Las Vegas, Nevada 89135
 4   Telephone: (702) 792-7000
     Facsimile: (702) 796-7181
 5   Email: rmccoy@kcnvlaw.com
     Email: sgraves@kcnvlaw.com
 6
     Attorneys for Defendant American Express
 7
     National Bank
 8                        UNITED STATES DISTRICT COURT

 9                                   DISTRICT OF NEVADA

10   JAMES STERN,                              Case No. 2:20-cv-02135

11                      Plaintiff,
                                               STIPULATION AND ORDER TO
12   vs.                                       EXTEND DEADLINE TO RESPOND
                                               TO COMPLAINT
13
     AMERICAN EXPRESS NATIONAL
14   BANK, a national banking association;     (FIRST REQUEST)
     PATENAUDE & FELIS, A
15   PROFESSIONAL CORPORATION, a
     foreign corporation,
16
17                      Defendants.

18
19                 Plaintiff James Stern and defendant American Express National Bank

20   (“AENB”) stipulate that the deadline for AENB to respond to the complaint (ECF

21   No. 1) be extended from January 29, 2021, until March 1, 2021. This is the first

22   extension sought in connection with this deadline and is requested to permit the

23
24

     LA 52529639                                                           Page 1 of 2
     Case 2:20-cv-02135-GMN-NJK Document 18 Filed 01/22/21 Page 2 of 2



 1   recently hired counsel for AENB sufficient time to investigate the allegations in the

 2   complaint and prepare AENB’s response to the complaint.

 3    THE LAW OFFICES OF                       KAEMPFER CROWELL
      KEVIN L. HERNANDEZ
 4
      /s/ Kevin L. Hernandez
 5
      Kevin L. Hernandez, No. 12594            Robert McCoy, No. 9121
 6    8872 S. Eastern Avenue, Suite 270        Sihomara Graves, No. 13239
      Las Vegas, Nevada 89123                  1980 Festival Plaza Drive, Suite 650
 7                                             Las Vegas, Nevada 89135
      Attorney for Plaintiff James Stern
 8                                             Attorney for Defendant American Express
                                               National Bank
 9

10                                         ORDER

11
12
                                           IT IS SO ORDERED.
13
                                           Dated this ____
                                                       22 day of January, 2021.
14
15

16                                         ___________________________
                                           Gloria M. Navarro, District Judge
17                                         UNITED STATES DISTRICT COURT
18
19
20
21

22
23
24

     LA 52529639                                                               Page 2 of 2
